No conclusions other than those reached by the trial court would have been justified upon the subordinate facts found. These were made upon conflicting evidence; it was for the trial court to determine the credibility of the witnesses' statements. The attempt to substitute the draft-finding for the finding, by way of a motion to correct, fails in this instance, as it has done heretofore. Our court has never within our experience made up an entire finding without evidence, or contrary to admitted or undisputed facts. The further correction of the finding claimed, by striking out nine of its paragraphs, is not well taken; none of these were found without evidence.
   There is no error.